DETAILED ACTION
This is a first office action in response to application no. 17/060,672 filed on October 1st 2020 in which claims 1-9 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lasaruk et al. (US Patent Application Publication no. 2020/0065996).

Regarding claims 1, 8 and 9, Lasaruk discloses a non-transitory CRM storing program that execute a position estimation method, and a position estimation system (See Lasaruk’s Abstract) comprising an “The measuring device is configured to measure the factory environment, i.e., to determine an initial database comprising features of the factory environment and accompanying position information. In addition, the measuring device can also be configured to update the database. This can be relevant when there are larger deviations between the actual positions and the positions of the features of the factory environment which are stored in the database”). Note that the calibrating unit as noted in [0025] does provide the processing capability to perform the claimed position estimation; the feature found in the database provide the claimed “second position information”.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1.  In addition, Lasaruk further discloses position estimation system wherein the processor determines whether the first image corresponds to the feature information extracted from the second image by using a learning model generated by a learning process for feature information extracted from each of a plurality of images (See Lasaruk [0052], [0082]).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lasaruk et al. (US Patent Application Publication no. 2020/0065996) in view of Suzuki et al. (US Patent Application Publication no. 2020/0333789).

Regarding claim 4, most of the limitations of this claim have been noted in the above rejection of claim 1.

However, Suzuki teaches a position estimation with transmission circuit and reception circuit to transmit and receive position information (See Nakao [0070], [0128] and [0265]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Lasaruk’s position estimation method and system to incorporate Suzuki’s teachings. The motivation for performing such a modification in Lasaruk is to provide accurate objects positioning.

Regarding claim 5, most of the limitations of this claim have been noted in the above rejection of claim 4.
	It is noted that Lasaruk is silent about position estimation with third position and wherein a display apparatus displays, on the map, a position corrected on the basis of the third position information.
	However, Suzuki teaches estimation several position where a third position is considered as an obvious step, and wherein a display apparatus displays, on the map, a position corrected on the basis of the third position information (See Suzuki [0030], [0043]-[0044]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Lasaruk to incorporate Suzuki’s teachings where a third position is considered as an obvious step, and wherein a display apparatus displays, on the map, a position corrected on the basis of the third position information.  The motivation for performing such a modification in Lasaruk is to provide map-related information which includes information related to a map of the environment in which a mobile object moves, a route, and a target point.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The claims are allowable over the prior art of record since reference taken individually or in combination fail to teach or suggest position estimating wherein map information indicating the map includes a road network, the road network includes a plurality of nodes and a plurality of links each linking nodes among the plurality of nodes and has a simplified shape of an actual road, and the position estimation system further comprises a processor configured to compare a third position information with a plurality of nodes or the plurality of links included in the road network so as to determine a position on any of the plurality of nodes or the plurality of links as the corrected position.  The prior art further fails to teach or suggest position estimation system further comprises a processor configured to have a map matching function for correcting, to a position on the road network, a position that does not match any of the plurality of nodes or the plurality of links included in the road network and suppress application of the map matching function to the third position information.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wang et al. (US Patent no.9683832) teaches method and apparatus for image-based positioning.
Nakao et al. (US Patent Application Publication no. 2009/0005929) teaches vehicle behavior learning apparatuses, methods, and programs.
Shin et al. (US Patent no. 8849036) teaches map generating and updating method for mobile robot position recognition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424